United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2910
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Anthony Lee Prellwitz,                   *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 7, 2008
                                 Filed: November 21, 2008
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Anthony Lee Prellwitz pleaded guilty to being a felon in possession of a firearm
and possessing an unregistered sawed-off shotgun. The district court sentenced him
as an armed career criminal under 18 U.S.C. § 924(e) and U.S.S.G. § 4B1.4 based on
his five prior felony convictions, including three Minnesota convictions for motor
vehicle theft. Minnesota law defines motor vehicle theft as taking or driving a motor
vehicle without the consent of the owner or an authorized agent of the owner, knowing
or having reason to know that the owner or authorized agent did not give consent. See
Minn. Stat. § 609.52, subd. 2(17). Prellwitz argues on appeal that his prior
convictions for motor vehicle theft do not constitute violent felonies qualifying him
as an armed career criminal and that his case must be remanded under United States
v. Williams, 537 F.3d 969, 971-76 (8th Cir. 2008) (noting statutory definition of
“violent felony” is interchangeable with Guidelines definition of “crime of violence”;
and holding, in analysis of Missouri law, that auto theft without consent is not a crime
of violence for Guidelines purposes). The government concedes that Williams is
controlling and requires remand. Accordingly, we remand for resentencing.
                         ______________________________




                                          -2-